Citation Nr: 1417111	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot condition, to include arthritis, weakness and pain.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from February 1974 to April 1974.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In October 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a June 2012 letter, the RO informed the Veteran of a July 2012 Decision Review Officer (DRO) Hearing.  The Veteran did not appear for the hearing.  In a November 2013 letter, the Veteran's representative stated that the Veteran contacted his former representative at the time of the July 2012 hearing, but the representative's office never informed the Veteran that the representative was out of state at the time or contacted the VA to reschedule the hearing.  In a December 2013 letter, the Veteran stated that his former representative with the Veterans of Foreign Wars never informed him of the hearing.  A request to reschedule a hearing before the Board or the RO requires proof of good cause for failure to appear at the scheduled hearing.  See M21-1 MR, Part I, 4, 1(c); see also 38 C.F.R. § 20.704.  Here, although the Veteran has contended that his former representative did not inform him of the DRO hearing, the evidence shows that the Veteran was provided notice of the DRO hearing at his address of record.  Further, although the Veteran's current representative has contended that the former representative never contacted the VA to reschedule the hearing since he was out of town, there has been no explicit request to reschedule the missed DRO hearing from the Veteran or his representative.  Finally, the Veteran did not elect to have a hearing before a Board member on his October 2012 VA Form 9.  Therefore, the Board finds that the previous DRO hearing request is considered withdrawn. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  A right foot disability preexisted active service.

2.  A right foot disability was not permanently worsened as a result of active service. 
  

CONCLUSION OF LAW

A right foot disability was neither incurred in, nor aggravated by, the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in December 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in April 2012.  The Board notes that the Veteran alleged in a May 2012 statement that the examiner "tuned him out;" however, the record shows that the examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner also provided a rationale for the opinions offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  The Veteran's service treatment records have been obtained and considered.  Pursuant to the Board's October 2013 remand, attempts were made to obtain private medical records.  However, in subsequent correspondences in December 2013 and March 2014, the Veteran and his representative indicated that these additional records were no longer available due to Drs. Nunes and DeAngelios' deaths and the medical facility's practice of destroying records after 10 years.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

On a January 1974 induction examination, the examiner noted that the Veteran suffered from moderate bilateral pes planus, with a C/2 medical assignment limitation code.  The examiner also noted that the Veteran sprained his right foot in July 1973, with no residuals.  

As a bilateral foot disability, in particular pes planus, was noted upon the Veteran's entry into active duty, the Veteran's claim of service connection for a right foot disability will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish, that the evidence is at least in equipoise as to whether his condition increased in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2013); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Wagner, supra.

Here, the Veteran's service treatment records indicate that in March 1974 the Veteran complained of right foot pain that occurred after prolonged marching and drilling.  He was seen several times at sick call and treated symptomatically.  The Veteran was treated by Dr. DeAngelios with physical therapy.  A physical examination revealed tenderness of the first metatarsal-tarsal joint of the right foot.  X-rays revealed traumatic arthritis of the first metatarsal-tarsal joint.  Therefore, the Board finds that the Veteran has met his burden to prove that his condition increased during service. 

Having found that the Veteran had a preexisting condition that increased in severity during service, the question turns to whether there is clear and unmistakable evidence that the Veteran's right foot condition was not aggravated beyond its natural progression.  For the reasons that follow, the Board finds that service aggravation is not warranted. 

The Veteran was afforded a VA examination in April 2012 where the examiner opined that the Veteran's right foot was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  He considered the Veteran's in-service complaints of pain in his right foot during boot camp and the Veteran's post-service complaints and treatment and reasoned that "based upon reasonable medical certainty and probability, the Veteran's active duty physical activities of marching and drilling for less than two weeks could not have permanently aggravated any and all right foot conditions that pre-existed service."

The Board notes that the VA examiner also noted that the "history provided by the [V]eteran was incomplete regarding the extent of the injury sustained to his right foot prior to service aside from indicating that the injury was in the area of his anterior medial ankle and did not include the area of his midfoot or forefoot."  He concluded that other than the "traumatic arthritis of the first tarsometatarsal joint" documented in the March 1974 orthopedic consultation, he could not opine what other conditions the Veteran suffered from prior to active service.  Thus, the clearly considered the Veteran's traumatic arthritis of the first tarsometatarsal joint to have preexisted service.  

The Board has also considered the Veteran's statements regarding his condition.  In that regard, the Veteran has alleged that he injured his right foot approximately a year and a half prior to service when a 500 to 2500 pound metal coil fell on his foot.  See Veteran's Statements, May 15 and 22, 2012.  He stated that his foot healed "pretty good" prior to service, but he has had increasing problems during and since active service.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds the April 2012 VA examiner's opinion more probative than the Veteran's statements.  The Veteran has not asserted that he is qualified and/or competent to give a medical opinion regarding the increase in disability during service represents a natural progression of his knee disability.  

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in his opinion and reasoning.  The VA examiner also based his opinion upon review of the claims file, with citation to medical records and principles.  In sum, while the record shows that the Veteran's pre-existing condition increased in severity in service, there is clear and unmistakable that the Veteran's condition was clearly and unmistakably not aggravated beyond its natural progression. 

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§  3.307, 3.309.  In this case, however, the Veteran's right foot disability was not initially manifested within a year following service.  Rather, the record reflects that such preexisted service.  Accordingly, service connection on presumptive is not warranted.  (Parenthetically, the Board also observes that the Veteran did not have service connection for 90 consecutive days during a period of war as required for consideration of service connection on a presumptive basis for certain chronic disease arthritis).  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a right foot disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


